Citation Nr: 0532152	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  02-19 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
gunshot wound, through and through, muscle groups XIX and XX, 
currently rated as 50 percent disabling.  

2.  Entitlement to an increased disability evaluation for a 
gunshot wound to the abdomen, with peritoneal adhesions, 
currently rated as 10 percent disabling.  

3.  Entitlement to an increased disability evaluation for a 
gunshot wound to the left arm, muscle group V, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1944 
to October 1945.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 2003, it was remanded to the 
Department of Veterans Affairs (VA), Phoenix, Arizona, 
Regional Office (RO) for additional development.  Following 
the completion of the requested development, a supplemental 
statement of the case was issued in February 2005, and the 
case was returned to the Board for further appellate review.  

As had been indicated in the July 2003 remand, the veteran 
has submitted a claim for entitlement to service connection 
for post-traumatic stress disorder.  Although it was referred 
to the RO for appropriate action at that time, no action was 
taken.  Consequently, it is again referred to the RO for 
appropriate and timely action.

Secondly, in a statement submitted in July 2005, the 
veteran's representative indicated that the veteran had 
"raised an inferred claim for back pain claimed as secondary 
to the service-connected gunshot through and through wound 
currently rated as 50 percent disabling."  It is noted, 
however, that service connection was denied for a herniated 
IV disc, post-operative, in a November 2002 rating decision, 
based upon a finding that it was not secondary to the 
service-connected gunshot wound to the stomach, but was 
instead due to L5-S1 disc disease.  The veteran did not 
submit a timely notice of disagreement with that decision, 
and it became final.  It is unclear whether the 
representative's July 2005 statement represents an attempt to 
reopen a previously denied claim for service connection for a 
back disorder on a secondary basis.  Consequently, the RO 
should ask the veteran to clarify his intentions with respect 
to this matter.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims.  All evidence 
necessary for review of the issues considered herein on 
appeal has been obtained, and VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
his claims and the evidence necessary to substantiate them.

2.  Residuals of a gunshot wound, through and through, muscle 
groups XIX and XX, are manifested by subjective complaints of 
pain and gastric discomfort, without objective association 
with the gunshot wound; and nontender adherent scars that 
have not been shown to be disfiguring or productive of 
limitation of movement or function of the muscles.  These 
manifestations do not approach or approximate severe 
impairment of muscle groups XIX and/or XX.  

3.  Residuals of a gunshot wound to the abdomen, with 
peritoneal adhesions, are manifested by subjective complaints 
of pain and gastric discomfort, without objective association 
with the gunshot wound.  These manifestations do not approach 
or approximate moderately severe impairment.  

4.  Residuals of a gunshot wound to the left arm, muscle 
group V, are manifested by subjective complaints of pain 
without objective evidence of limitation of movement or 
function of the muscle.  These manifestations do not approach 
or approximate moderately severe impairment of muscle group 
V.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for residuals of a gunshot wound, through and through, of 
Muscle Group XIX, and Muscle Group XX, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.56, 4.73, Diagnostic Codes 5319, 5320 
(2005).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound to the abdomen, with 
peritoneal adhesions, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(a); 38 C.F.R. §§ 3.159, 4.7, 4.56, 
4.73, Diagnostic Code 7301 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound to the left arm, muscle 
group V, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(a); 38 C.F.R. §§ 3.159, 4.7, 4.56, 4.73, 
Diagnostic Code 5305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the January 2002 
rating decision; November 2002 statement of the case; July 
2003 Board remand; and February 2005 supplemental statement 
of the case, which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach that decision.  In 
letters from the RO dated in January 2004 and September 2004, 
and in the November 2002 statement of the case, the veteran 
was provided with additional notice regarding the evidence 
needed to succeed in his claim and the relevant provisions of 
the VCAA.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  In this case, the 
notice provided to the veteran was given after the first AOJ 
adjudication of the claims.  Although the notice did not 
predate the initial AOJ adjudication, the notice has been 
provided by the AOJ and the Board prior to the Board's 
current review of the decisions denying the veteran's claims.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
veteran.

The Board also acknowledges that the various notices to the 
veteran contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claim or something to the effect that the 
veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2005).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claims, that is, evidence of 
the type that should be considered by VA in assessing his 
claims of increased disability ratings for his service 
connection residuals of gun shot wounds.  A generalized 
request for any other evidence pertaining to the claims would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice did not harm the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The RO obtained 
the veteran's treatment records as they were identified by 
the veteran.  The veteran has given no indication that there 
are additional treatment records that would indicate greater 
muscle disability pathology than is already of record.  
Consequently, it does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  Any question regarding notification of the veteran 
of what evidence he was required to provide and what evidence 
VA would attempt to obtain has essentially been rendered moot 
by virtue of the fact that there is no indication of 
pertinent treatment other than that provided by VA, the 
record of which has already been obtained.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) 

Additionally, the veteran was afforded a pertinent VA muscle 
examination in December 2001.  The requirements of the VCAA 
have been substantially met by the RO.  Every possible avenue 
of assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Factual Background

Service medical records show that in December 1944, the 
veteran sustained two rifle bullet wounds, one of which 
perforated the median lower part brachium, left, causing 
damage to soft tissue but no nerve injury.  Another bullet 
perforated the lower anterior abdominal region from 2 inches 
below the costal region to exit just to the left of the L2 
spine.  This caused no intra-abdominal injury but did cause a 
paralysis of the left lower abdominal muscles.  There was the 
debridement of the entry and exit wounds with the removal of 
several foreign bodies.  A small through and through wound to 
the left arm was debrided.  

In April 1945, no abnormalities were observed in the dorso-
lumbar spine, but numerous small foreign bodies were imbedded 
in the soft tissues of the back on the left side below the 
level of L-1.  The wounds were adequately debrided and the 
veteran was evacuated to a stateside hospital in June 1945.  
Evaluation in October 1945 showed very marked weakness of the 
left lower abdominal muscles for which no neurosurgery was 
indicated.  There was moderate residual pain because of this 
abdominal muscle weakness.  The veteran was given a belt to 
wear when lifting.  Maximum hospital benefit was achieved and 
no operative procedure was indicated.  

Upon initial VA examination in April 1947, the veteran 
complained of tenderness in the left side on lifting, bending 
or to the touch in the region of the gunshot wound on the 
left flank.  Examination revealed irregular penetrating 
gunshot wound scars in the muscles of the left flank, healed, 
attached to fascia and tighten on motions and to percussion.  
Motions of the spine and hips were normal.  The diagnosis was 
gunshot wound penetrating through muscles left flank, 
sensitive.  In terms of gastro-intestinal complaints, the 
veteran complained of always having some stomach sickness, 
but no pain, vomiting, tenderness in the stomach or bowel, 
and no bleeding.  Following examination, the diagnosis was no 
gastro-intestinal pathology noted.  

Based upon the foregoing, in a June 1947 rating decision, 
service connection was granted by the RO for a gunshot wound, 
through and through, involving muscle groups XIX and XX and 
evaluated as 50 percent disabling under Diagnostic Codes 5319 
and 5320 (muscle injuries, muscle groups XIX and XX); a 
gunshot wound to the abdomen, with peritoneal adhesions, 
moderate, rated as 10 percent disabling under DC 7301; and a 
gunshot wound to the left arm, involving muscle group V, 
rated as 10 percent disabling under DC 5305 (muscle injuries, 
muscle group V).  These evaluations have been in effect for 
more than 20 years and are protected from being reduced.  38 
U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951 (2005).

On VA examination in June 1948, it was noted that the scars 
of the veteran's left arm were non-symptomatic.  

The veteran filed the current claim in December 2000.  He 
requested an increase in his service-connected stomach 
condition, and felt that his back condition was secondary to 
the gunshot wounds to his stomach.  

In December 2001, the veteran underwent VA muscle examination 
for the evaluation of his service-connected disorders.  In 
terms of medical history, it was noted in the report of the 
examination that the veteran had sustained a gunshot wound 
which was an entry anteriorly and exit posteriorly near the 
spine.  The veteran was said to have had surgery at the time 
to repair the injury, but had not had abdominal surgery 
since.  At the time of the examination, the veteran's 
complaints consisted of excess flatus, diarrhea three or four 
times per month, and periodic constipation.  There were no 
restrictions on his eating.  There was a history of drainage 
from the left flank 20 years prior.  The veteran was said to 
have had a colonoscopy because of abdominal pain six weeks 
prior with no pathology found.  The report of a barium enema 
in November 2001 was said to disclose extensive 
diverticulosis.  The veteran stated that the exit nicked the 
spine and he has had back pain and had back surgery for the 
disc at L5-S1 in the past.  There was also noted to have been 
a history of surgery on his neck following a motor vehicle 
accident.  The veteran reported that because of his back 
pain, he could only stand for a few minutes or walk for 20 
feet.  There was also noted a history of a gunshot wound that 
occurred in the biceps of the left arm.  The veteran did not 
have any weakness or any problem with this injury.  There was 
no pruritus or pain in the scar area.  

Examination revealed a 12 centimeter scar in the left flank 
that was not tender and adheres to the muscle group.  There 
was a 7 centimeter scar in the back with a dimple in the 
center that was the exit wound.  This was adherent to the 
muscles underneath.  Bowel sounds were hyper and there was 
some left flank tenderness which was intermittent.  The 
abdomen was obese.  There were no masses.  There was a 2 
centimeter circular scar in the left flank that was smooth.  
This was the area that the veteran stated he had drainage in 
the past.  There was no palpable mass or lump in the area.  
The scar was smooth and there was no drainage.  There was a 
2.5 centimeter scar at the inferior biceps with a 3 
centimeter scar in the medial lateral area.  The scars were 
freely moveable and not tender.  The strength of the biceps 
was 5/5.  The examiner's impression was:  1) Status post 
gunshot wound to the abdomen; 2) Adhesions secondary to #1; 
3) Gunshot wound to the left arm; 4) Diverticulosis; 5) 
Status post surgery L5-S1 disc; and 6) C7 Radiculopathy.

In discussion, the examiner stated that the diverticulosis 
was not related to the veteran's injury, but was a condition 
that occurred with aging.  The examiner noted further that 
the veteran's back pain was due to his L5-S1 disease.  

In a January 2002 rating decision, the evaluation of the 
veteran's service-connected residuals of gunshot wounds to 
Muscle Groups XIX and XX were continued at the 50 percent 
rating that had been initially assigned from April 1946.  The 
evaluation of the gunshot wound to the abdomen with 
peritoneal adhesions was continued at the original 10 percent 
rating, and the evaluation of the gunshot wound to the left 
arm Muscle Group V was also continued at the original 10 
percent rating.  The veteran perfected an appeal of that 
decision.  

The veteran appeared at a hearing before the Board in January 
2003.  He testified that he had constant back pain, but no 
actual problems with his muscles.  He further stated that he 
periodically has pus developing from a piece of brass in his 
back from the gunshot wound that has to be drained.  He 
indicated that he used to have the draining done by a 
physician, but now does it himself.  With respect to the 
adhesions in his stomach area, the veteran testified that 
they have worn down to where they no longer hurt as much.  As 
to his left arm, the veteran indicated that he still had 
problems with that arm.  

VA outpatient treatment records through January 2004 have 
been associated with the claims file.  They document the 
treatment of the veteran for various disabilities, including 
back pain, diabetes mellitus, constipation, hyperlipidemia, 
and glaucoma.  There is no reference to treatment for the 
residuals of the gunshot wounds at issue.  

Laws and Regulations 

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2005).  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities. 38 C.F.R. § 4.14 
(2005).  It is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

A simple wound of muscle without debridement, infection or 
effects of laceration should be considered as productive of 
slight impairment.  Consideration should be given to service 
department records of the wound which may show slight 
severity or relatively brief treatment and return to duty, 
healing with good functional results, and the absence of 
consistent complaints of cardinal symptoms of muscle injury 
or painful residuals.  Objective findings should include a 
minimum scar; slight, if any, evidence of fascial defect or 
of atrophy or of impaired tonus and no significant impairment 
of function and no retained metallic fragments.  38 C.F.R. § 
4.56(a).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side. Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability:  (A) X- 
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile. 38 
C.F.R. § 4.56(d)(4).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected gunshot wound, through and through, 
involving muscle groups XIX and XX which residuals are 
currently evaluated as 50 percent disabling under 38 C.F.R. § 
4.73, Diagnostic Codes (DC) 5319 and 5320 (muscle injuries, 
muscle groups XIX and XX).  

He also seeks entitlement to an increased disability rating 
for his service-connected gunshot wound to the abdomen, with 
peritoneal adhesions, currently rated as 10 percent disabling 
under 38 C.F.R. § 4.114, DC 7301; and entitlement to an 
increased disability evaluation for a gunshot wound to the 
left arm, involving muscle group V, which residuals are 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.73, DC 5305 (muscle injuries, muscle group V).  

He essentially contends that the symptoms he experiences in 
his stomach area, back area, and left arm are more disabling 
than is contemplated by the currently assigned ratings.  As 
indicated above, in filing his claim for an increase, the 
veteran had also alleged that his back condition was 
secondary to his service-connected gunshot wounds to the 
stomach.  In a November 2002, rating decision, however, 
service connection was denied for a herniated IV disc, post-
operative, based upon a finding that it was not secondary to 
the service-connected gunshot wound to the stomach, but was 
instead due to L5-S1 disc disease.  The veteran did not 
submit a timely notice of disagreement with that decision, 
and it became final.  Consequently, that issue is not now 
before the Board on appeal.  

Gunshot Wound, through and through, Muscle Groups XIX and XX

As noted, the veteran is currently rated as 50 percent 
disabling for his service-connected residuals of a gunshot 
wound, through and through, involving muscle groups XIX and 
XX under 38 C.F.R. § 4.73, Diagnostic Codes 5319 and 5320.  
The 50 percent evaluation is a protected rating having been 
in existence for more than 20 years.  

Under Diagnostic Code 5319, a 10 percent evaluation may be 
assigned for moderate injury to Muscle Group XIX (abdominal 
wall muscles).  A 30 percent evaluation may be assigned for 
moderately severe injury to Muscle Group XIX.  A 50 percent 
evaluation, the maximum rating assignable under diagnostic 
code 5319 requires severe injury.  

Under Diagnostic Code 5320, a 20 percent evaluation may be 
assigned for moderate injury to Muscle Group XX (lumbar 
spinal muscles); and a 40 percent evaluation requires 
moderately severe injury.  A 60 percent evaluation, the 
maximum rating assignable under diagnostic code 5320 requires 
severe injury.

Given that the veteran currently has a protected 50 percent 
disability evaluation, if he is to be successful in his claim 
for an increased rating for injuries to Muscle Group XIX and 
XX, there is required to be shown or approximated severe 
muscle injury.  Here, the evidentiary record shows that the 
veteran has no actual or function impairment of Muscle Groups 
XIX and XX.  The service medical records and the findings 
from the 2001 VA examination during the pendency of the 
appeal have shown no limitation of motion or functional 
impairment of the abdominal or low back (lumbar) muscles.  
The veteran's objective complaints shown upon examination in 
December 2001 were limited to back pain and gastric 
discomfort.  These complaints were attributed by the VA 
examiner to nonservice-connected pathology, namely L5-S1 disc 
disease and diverticulosis.  The VA examiner specifically 
discounted the veteran's gunshot wound to the abdomen as a 
contributory factor to the veteran's complaints.  
Significantly, the pertinent diagnosis was status post 
gunshot wound to the abdomen.  The examiner found no 
pathology that could be associated with those gunshot wounds 
save the scars in the left flank and back.  These scars, 
however, were found to be nontender, and although they were 
adherent to the muscle groups involved, there was no 
indication that such adherence resulted in a limitation of 
the movement or function of the muscle that had not been 
contemplated in the 50 percent disability rating assigned.  

In summary, while the veteran's gunshot wound to muscle 
groups XIX and XX have been described as a through and 
through wound (only one of the factors used in assessing the 
severity of a muscle injury), what clearly has not been shown 
is any other muscle pathology associated with a severe muscle 
disability, such as a deep penetrating wound by a small high-
velocity missile or large or multiple low-velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
Moreover, there has been no indication of severe impairment 
of function.  By the same token, there has been found no 
(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of missile; (B) adhesion of scar to a bone; (C) diminished 
muscle excitability; (D) visible or measurable atrophy; 
(E) adaptive contraction of an opposing group of muscles; (F) 
atrophy of muscle groups not in the track of the missile; and 
(G) induration or atrophy of an entire muscle following 
simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4)

In short, there are no objective findings of record that 
would establish that the degree of disability resulting from 
the veteran's muscle group XIX and XX impairment more nearly 
approximates the level of severe.  Therefore, an increased 
evaluation for the veteran's residuals of a gunshot wound to 
the abdomen and left flank is not warranted under the 
criteria of Diagnostic Codes 5319 and/or 5320.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

In this regard, the Board recognizes that upon examination, 
the veteran was noted to have a 12 centimeter scar in the 
left flank that was not tender and adheres to the muscle 
group, a 7 centimeter scar in the back with a dimple in the 
center that was the exit wound that was adherent to the 
muscles underneath, and a 2 centimeter circular scar in the 
left flank that was smooth.  

Scars are contemplated under 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805.  In that regard, there is no indication in 
the record that these scars are even mildly disfiguring.  
Even if it were the case that they were mildly disfiguring, 
it would not result in assignment of a higher evaluation 
under Diagnostic Code 7800.  Nor would the veteran be 
entitled to an increased evaluation pursuant to 38 C.F.R. § 
4.118, Diagnostic Codes 7801, 7802, 7803, and 7804 (2005), 
which provide for assignment of a maximum 10 percent rating 
based on scars that are deep and cause limited motion in an 
area exceeding six square inches; or, for scars covering an 
area of 144 square inches or greater even where superficial 
and without resulting motion limitation, or based on a 
superficial or unstable scar or one that is painful.

Otherwise, scars are rated on the limitation of motion of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2005).  In that regard, the Board finds that the veteran is 
not entitled to a higher or separate evaluation under the 
diagnostic codes pertaining to scars and that any functional 
impairment and pain from the scarring is already contemplated 
in the veteran's 50 percent evaluation under Diagnostic Code 
5319 and 5320.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
has been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veterans Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected residuals of a gunshot wound to 
the abdomen and the back have caused marked interference with 
employment beyond that contemplated by the Schedule for 
Rating Disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the veteran's residuals of a gunshot 
wound to the abdomen and back.  In the absence of such 
factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's residuals of a 
gunshot wound under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Gunshot Wound, Abdomen, with Peritoneal Adhesions

The RO has rated appellant's service-connected peritoneal 
adhesions under 38 C.F.R. § 4.114, Code 7301.  Under Code 
7301, a 10 percent evaluation may be assigned for moderate 
adhesions of the peritoneum with pulling pain on attempting 
work or aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distention.  A 30 
percent evaluation requires moderately severe adhesions with 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain 
than are present with severe adhesions.  A 50 percent 
evaluation requires severe adhesions with definite partial 
obstruction shown by x-ray, frequent and prolonged episodes 
of severe colic distention, nausea or vomiting, following 
severe peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  NOTE:  Ratings for adhesions will 
be considered when there is history of operative or other 
traumatic or infectious (intraabdominal) process, and at 
least two of the following: disturbance of motility, actual 
partial obstruction, reflex disturbances, presence of pain.

Based upon the foregoing rating criteria, if the veteran is 
to be successful in his claim for an increased rating for the 
gunshot wound to the abdomen involving peritoneal adhesions, 
the objective evidence of record must meet or approximate the 
pathology associated with at least moderately severe 
adhesions so as to warrant a 30 percent rating.  

The most probative evidence regarding any pathology that may 
be associated with the veteran's peritoneal adhesions can be 
found in the 2001 VA examination that was conducted for the 
purpose of determining the extent of that service-connected 
disability.  At the time of the examination, the veteran's 
pertinent complaints consisted of excess flatus, diarrhea 
three or four times per month, and periodic constipation.  
There were no restrictions on his eating.  Bowel sounds were 
hyper.  The abdomen was obese.  There were no masses.  The 
examiner's pertinent impression was adhesions secondary to 
status post gunshot wound to the abdomen.  The examiner 
attributed the veteran's gastrointestinal pathology to his 
nonservice-connected diverticulosis which the examiner 
specifically stated was not related to the veteran's service-
connected injury, but was a condition that occurred with 
aging.  

Significantly, what has not been shown is any abdominal 
muscle pathology that could be described as moderately severe 
adhesions.  Moreover, partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain than are present with severe 
adhesions has never been documented upon objective 
examination.  Once again, such pathology has been associated 
with nonservice-connected diverticulitis.  

The Board has considered whether the scars associated with 
the veteran's abdominal adhesions could provide a higher or 
separate evaluation.  The Board finds, however, that given 
that the veteran's diagnostic rating is based upon adhesion, 
the pathology rated under the diagnostic codes pertaining to 
scars are already contemplated in the veteran's 10 percent 
evaluation under Diagnostic Code 7301.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veterans Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected gunshot wound of the abdomen with 
peritoneal adhesions have caused marked interference with 
employment beyond that contemplated by the Schedule for 
Rating Disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the veteran's residuals of a gunshot 
wound to the abdomen and back.  In the absence of such 
factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's residuals of a 
gunshot wound under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In short, the Board concludes that the 10 percent disability 
rating presently assigned is the appropriate disability 
rating for the veteran's service-connected gun shot wound of 
the abdomen with peritoneal adhesions under Diagnostic Code 
7301.  The Board also concludes that the preponderance of the 
evidence is against the assignment of an increased rating for 
that disability under that or any other Diagnostic Code or VA 
disability regulation.  The benefit sought on appeal must 
accordingly be denied.

Gun Shot Wound, Left Arm, Muscle Group V

The veteran's shell fragment wound of the left arm is rated 
under Diagnostic Code 5305, which applies to residuals of 
injury to muscle group V, namely the flexor muscles of the 
elbow, such as the biceps, brachialis, and brachioradialis.  
The function of these muscles is elbow supination and flexion 
of the elbow.  Diagnostic Code 5305 provides for a 10 percent 
evaluation for a moderate disability of the dominant or 
nondominant elbow, a 30 percent evaluation for a moderately 
severe disability of the dominant elbow, a 20 percent 
evaluation for a moderately severe disability of a 
nondominant elbow, a 40 percent evaluation for a severe 
disability of the dominant elbow, and a 30 percent evaluation 
for a severe disability of the dominant elbow.  38 C.F.R. § 
4.73, Diagnostic Code 5305.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant. 38 
C.F.R. § 4.69 (2005).

If the veteran is to be successful in his claim, it must be 
shown that his left arm muscle injury from a gunshot wound 
has at least moderately severe impairment.  Based upon a 
review of the evidence of record, the Board finds that an 
increased rating is not for application.  

The most probative of that evidence is contained in the 
report of the December 2001 VA examination.  In that report, 
the veteran was noted to have had a history of a gunshot 
wound that occurred in the biceps of the left arm.  Upon 
examination, the veteran did not have any weakness or any 
problem with this injury.  There was no pruritus or pain in 
the scar area.  

There was a 2.5 centimeter scar at the inferior biceps with a 
3 centimeter scar in the medial lateral area.  The scars were 
freely moveable and not tender.  The strength of the biceps 
was 5/5.  The examiner's pertinent impression was gunshot 
wound to the left arm.  

In summary, the veteran's left arm muscle group V disability, 
as described on objective examination, is essentially, 
asymptomatic.  Since there are few, if any indicators of 
resulting muscle impairment, the current 10 percent rating 
adequately compensates the veteran for his level of 
functional loss.

The Board has considered whether the scars associated with 
the veteran's left arm gun shot wound could provide a higher 
or separate evaluation.  The Board finds, however, that since 
the scar is neither tender nor painful, a higher or separate 
rating is not applicable under the appropriate diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected gunshot wound residuals of 
the left arm have resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In short, the Board concludes the preponderance of the 
evidence is against the assignment of a disability evaluation 
in excess of the currently assigned 10 percent rating for 
residuals of a shell fragment wound of the left arm, Muscle 
Group V.  The benefit sought on appeal must accordingly be 
denied.


ORDER

Entitlement to an increased disability evaluation for a 
gunshot wound, through and through, muscle groups XIX and XX, 
currently rated as 50 percent disabling, is denied.  

Entitlement to an increased disability evaluation for a 
gunshot wound to the abdomen, with peritoneal adhesions, 
currently rated as 10 percent disabling, is denied.  

Entitlement to an increased disability evaluation for a 
gunshot wound to the left arm, muscle group V, currently 
rated as 10 percent disabling, is denied.  



	                        
____________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


